DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 9 August 2022.  Claims 1 and 10-17 have been amended.  Claims 21 and 22 have been added.  Claims 1-22 are currently pending and have been examined.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baskaran et al. (US Pub., 2017/0168991 A1) in view of Kindo (US Pub., 2018/0292834 A1)

With respect to claim   1, Baskaran teaches  a  computer-implemented method comprising: 

receiving a plurality of expert datasets representing computer-generated beliefs(Fig. 1, 102 discloses from original Tensor T  M Modes from Received data [expert datasets], paragraph [0009]-[0010], discloses the selective expansive recursive technique, a tensor is decomposed into a specified number of components, whether the specified number is typically smaller than
that optimum of maximum number of components, also called true rank of the tensor. One or more of these components may be selected for further recursive analysis [expert dataset], and paragraph [0044], discloses a components is selected and the significant value of the component are identified  in step 110, the significant value/eigen scores can be identified [dataset]  )  ; and 
generating respective expert tensors for each expert dataset (paragraph [0010], discloses a selected tensor component are identified.  A sub-tensor is then formed  [generating tensor] by identifying  form the tensor being decomposed the value that corresponds to the significant eigen scores of the selected tensor components [ expert dataset] , paragraph  [0012], discloses each tensor component includes N vector, the method also includes: (b)   forming a second-tensor.., iteration including  the steps (a) and (b) may be recursively repeated for the second tensor, and such iteration can be formed for one or more additional components …,   paragraph [0013], discloses decomposing the first tensor into R tensor components may include decomposing the fits tensor into N factor matrices, and generating a tensor component by selecting a particular column r from each the N factor matrices , paragraph [00018], discloses generating the first tensor from an original tensor having M modes, wherein M>N.  In this embodiment, generating the first tensor includes selecting a mode of the original tensor, and collapsing tensor elements of the original tensor and collapsing tensor elements of the original tensor .., the step of forming the second tensor may include increasing …,paragraph ‘[0044], discloses a sub-tensor X’ is then formed using the significant values.  In  paragraph [0045], discloses create  a new tensor  X ‘  having  N dimensions/modes and index  sets I…,’ and    paragraph [0060], discloses using the indices of these significant eigen-scores another sb-tensor 434 is formed[generated] ). 

Baskaran  teaches the above elements including simultaneously fusing each of the respective expert tensors into a final result tensor, wherein the final result tensor represents a fusing of the plurlity of expert dataset (paragraph [0045], discloses we create a new index set Jd   which contents only those  indices j for which the value of Udr(j) is significant, e.g.,  Udr(j) > 0. …, we define a function f(Udr(j)) that determines whether  or not j must be included in the new index set Jd.., the size of a dimension/mode d is S’d  where S’d  is equal to the number of indices j for which Udr(j) > 0, we create a new tensor X’  having N dimensions/modes and index sets I’1…… I’N  where Id  =  {1, 2, 3,…S’d} for the d-th mode  [simultaneously fusing of each respective expert])  and storing or outputting a final result of the simultaneous fusing (paragraph [0046], discloses sub-tensor X’  and the tenors  X  are different logical entity ..,  tensor X may be stored at one set location in the memory  using on instance of a data structure  and the tenser X’ may be stored at another set of location in the memory using another instance of the same data structure   or using a different data structure   using  on instance of a data structure ..[storing or outputting a final result]).    Baskaran failed to teach the corresponding stored  for creating tensor includes a first portion of the final result tensor has conflict, performing conflict management  for the first portion of the final result tensor; and the conflict management for user in application.   

However, Kindo teaches   wherein a first portion of the final result tensor has conflict ;   performing conflict management  for the first portion of the final result tensor; and the conflict management for user in application  (Fig. 3, S50, discloses acquire conflict tensor C [portion of the final result], paragraph [0104], disclose the timing matrix T can be acquired as in General Formula .., paragraph [0105], discloses uses the third path generation unit  to acquire conflict tensor C , paragraph [0106], discloses considering that a predetermined different .., in time is need between the time .., and paragraph  [0107] discloses the conflict tensor (conflict matrix) C is acquired using general Formula..).     Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   using on instance of a data structure  for storing  the tenser X’   and tensor X  in a different  location of  location in the memory using a different data structure of Baskaran with by applying  a formula for  of acquiring  the conflict tensor of Kindo in order to support using the probability threshold process for the conflict tensor, and using the probability threshold process (see paragraph [0191]).    Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of calculating tensor  conflict of Kindo storing the  instance of a data structure  for     tenser X’   and tensor X  in a different location   to Baskaran  would have yielded predictable results and resulted in an improved system. 

 



 	With respect to claim 2 , Baskaran in view Kindo teaches elements of claim  1,  furthermore Baskaran    teaches the method  wherein the simultaneously fusing is performed without regard to a sequence of fusing the plurality of expert datasets(paragraph [0045], discloses we create a new index set Jd   which contents only those  indices j for which the value of Udr(j) is significant, e.g.,  Udr(j) > 0. …, we define a function f(Udr(j)) that determines whether  or not j must be included in the new index set Jd.., the size of a dimension/mode d is S’d  where S’d  is equal to the number of indices j for which Udr(j) > 0, we create a new tensor X’  having N dimensions/modes and index sets I’1…… I’N  where Id  =  {1, 2, 3,…S’d} for the d-th mode  [simultaneously fusing of each respective expert])  .
 
With respect to claim 3 , Baskaran in view Kindo teaches elements of claim  1,  furthermore, Baskaran  the method   further comprising pruning the plurality of expert datasets to eliminate a subset of the plurality of expert datasets having only full-frame belief data (paragraph [0043], discloses none of the components may be selected to perform a further iteration [eliminate subset of plurlity of expert dataset] ).
With respect to claim 4 , Baskaran in view Kindo teaches elements of claim  1,  furthermore, Baskaran  the method further comprising converting the final result tensor into an array, wherein the array is stored or output for use in the application (paragraph [0007], discloses a tensor component can be an array or vector) .
With respect to claim 5 , Baskaran in view Kindo teaches elements of claim  1,  furthermore, Baskaran  the method  further comprising arranging the final result tensor prior to storing or outputting the final result(Figs. 3A-B and paragraph [0056], discloses  mapping between the indices of a sub-tensor X’).
With respect to claim 6, Baskaran in view Kindo teaches elements of claim  5,  furthermore, Baskaran  the method  wherein the arranging comprises grouping cubes of the final result tensor by common belief (paragraph [0032], discloses in the case CP model groups of those highly correlated entries in each component  can identify widespread pattern or trends or changes) .
With respect to claim 7 , Baskaran in view Kindo teaches elements of claim  1,  furthermore, Baskaran  the method wherein storing or outputting the final result tensor comprises outputting the final result tensor to an object identification application (Fig. 4, 434 and paragraph [0060], discloses sub-tensor 434 is formed [object]).

With respect to claim 8 , Baskaran in view Kindo teaches elements of claim  7,  furthermore, Baskaran  the method  wherein the object identification application generates an estimation of the object based on the fused plurality of expert datasets (paragraph [0045], discloses define a function .., that determine .., be include in the ne index.. and paragraph [0049], disclose sub-sensor X’ can be identified using original tensor T as..).
With respect to claim 9 , Baskaran in view Kindo teaches elements of claim  1,  furthermore, Baskaran  the method   wherein storing or outputting includes outputting a graphical representation of the final result tensor(Fig. 4, 434 and paragraph [0060], discloses sub-tensor 434 is formed [object]).
With respect to claim   10, Baskaran teaches a computer program product  comparing a computer readable storage medium having instruction embodied therewith, the program instruction  being executed by a computing device to cause the computing device to perform operation    comprising: 

receiving a plurality of expert datasets representing computer-generated beliefs(Fig. 1, 102 discloses from original Tensor T  M Modes from Received data [expert datasets], paragraph [0009]-[0010], discloses the selective expansive recursive technique, a tensor is decomposed into a specified number of components, whether the specified number is typically smaller than
that optimum of maximum number of components, also called true rank of the tensor. One or more of these components may be selected for further recursive analysis [expert dataset], and paragraph [0044], discloses a components is selected and the significant value of the component are identified  in step 110, the significant value/eigen scores can be identified [dataset]  )  ; and 
generating respective expert tensors for each expert dataset (paragraph [0010], discloses a selected tensor component are identified.  A sub-tensor is then formed  [generating tensor] by identifying  form the tensor being decomposed the value that corresponds to the significant eigen scores of the selected tensor components [ expert dataset] , paragraph  [0012], discloses each tensor component includes N vector, the method also includes: (b)   forming a second-tensor.., iteration including  the steps (a) and (b) may be recursively repeated for the second tensor, and such iteration can be formed for one or more additional components …,   paragraph [0013], discloses decomposing the first tensor into R tensor components may include decomposing the fits tensor into N factor matrices, and generating a tensor component by selecting a particular column r from each the N factor matrices , paragraph [00018], discloses generating the first tensor from an original tensor having M modes, wherein M>N.  In this embodiment, generating the first tensor includes selecting a mode of the original tensor, and collapsing tensor elements of the original tensor and collapsing tensor elements of the original tensor .., the step of forming the second tensor may include increasing …,paragraph ‘[0044], discloses a sub-tensor X’ is then formed using the significant values.  In  paragraph [0045], discloses create  a new tensor  X ‘  having  N dimensions/modes and index  sets I…,’ and    paragraph [0060], discloses using the indices of these significant eigen-scores another sb-tensor 434 is formed[generated] ). 

Baskaran  teaches the above elements including simultaneously fusing each of the respective expert tensors into a final result tensor, wherein the final result tensor represents a fusing of the plurlity of expert dataset (paragraph [0045], discloses we create a new index set Jd   which contents only those  indices j for which the value of Udr(j) is significant, e.g.,  Udr(j) > 0. …, we define a function f(Udr(j)) that determines whether  or not j must be included in the new index set Jd.., the size of a dimension/mode d is S’d  where S’d  is equal to the number of indices j for which Udr(j) > 0, we create a new tensor X’  having N dimensions/modes and index sets I’1…… I’N  where Id  =  {1, 2, 3,…S’d} for the d-th mode  [simultaneously fusing of each respective expert])  and storing or outputting a final result of the simultaneous fusing (paragraph [0046], discloses sub-tensor X’  and the tenors  X  are different logical entity ..,  tensor X may be stored at one set location in the memory  using on instance of a data structure  and the tenser X’ may be stored at another set of location in the memory using another instance of the same data structure   or using a different data structure   using  on instance of a data structure ..[storing or outputting a final result]).    Baskaran failed to teach the corresponding stored  for creating tensor includes a first portion of the final result tensor has conflict, performing conflict management  for the first portion of the final result tensor; and the conflict management for user in application.   

However, Kindo teaches   wherein a first portion of the final result tensor has conflict ;   performing conflict management  for the first portion of the final result tensor; and the conflict management for user in application  (Fig. 3, S50, discloses acquire conflict tensor C [portion of the final result], paragraph [0104], disclose the timing matrix T can be acquired as in General Formula .., paragraph [0105], discloses uses the third path generation unit  to acquire conflict tensor C , paragraph [0106], discloses considering that a predetermined different .., in time is need between the time .., and paragraph  [0107] discloses the conflict tensor (conflict matrix) C is acquired using general Formula..).     Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   using on instance of a data structure  for storing  the tenser X’   and tensor X  in a different  location of  location in the memory using a different data structure of Baskaran with by applying  a formula for  of acquiring  the conflict tensor of Kindo in order to support using the probability threshold process for the conflict tensor, and using the probability threshold process (see paragraph [0191]).    
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of calculating tensor  conflict of Kindo storing the  instance of a data structure  for     tenser X’   and tensor X  in a different location   to Baskaran  would have yielded predictable results and resulted in an improved system. 


With respect to claim 11 , Baskaran in view Kindo teaches elements of claim  10, furthermore Baskaran  teaches  the computer program product  wherein the simultaneously fusing is performed without regard to a sequence of fusing the plurality of expert datasets(paragraph [0045], discloses we create a new index set Jd   which contents only those  indices j for which the value of Udr(j) is significant, e.g.,  Udr(j) > 0. …, we define a function f(Udr(j)) that determines whether  or not j must be included in the new index set Jd.., the size of a dimension/mode d is S’d  where S’d  is equal to the number of indices j for which Udr(j) > 0, we create a new tensor X’  having N dimensions/modes and index sets I’1…… I’N  where Id  =  {1, 2, 3,…S’d} for the d-th mode  [simultaneously fusing of each respective expert]).

  With respect to claim 12 , Baskaran in view Kindo teaches elements of claim  10,  furthermore, Baskaran  the computer program product  further comprising pruning the plurality of expert datasets to eliminate a subset of the plurality of expert datasets having only full-frame belief data (paragraph [0043], discloses none of the components may be selected to perform a further iteration [eliminate subset of plurlity of expert dataset] ).
With respect to claim  13 , Baskaran in view Kindo teaches elements of claim  10,  furthermore, Baskaran  the computer program product  further comprising converting the final result tensor into an array, wherein the array is stored or output for use in the application (paragraph [0007], discloses a tensor component can be an array or vector) .
With respect to claim 14 , Baskaran in view Kindo teaches elements of claim  10,  furthermore, Baskaran  the computer program product  further comprising arranging the final result tensor prior to storing or outputting the final result(Figs. 3A-B and paragraph [0056], discloses  mapping between the indices of a sub-tensor X’).
With respect to claim 15, Baskaran in view Kindo teaches elements of claim  10,  furthermore, Baskaran  the method wherein storing or outputting the final result tensor comprises outputting the final result tensor to an object identification application (Fig. 4, 434 and paragraph [0060], discloses sub-tensor 434 is formed [object]).
With respect to claim 16 , Baskaran in view Kindo teaches elements of claim  15,  furthermore, Baskaran  the computer program product  wherein the object identification application generates an estimation of the object based on the fused plurality of expert datasets (paragraph [0045], discloses define a function .., that determine .., be include in the ne index.. and paragraph [0049], disclose sub-sensor X’ can be identified using original tensor T as..).
 
With respect to claim   17, Baskaran teaches  a  system comprising: 
	 a processor, a computer readable memory, a non-transitory computer readable storage medium associated  with a computing device, and program instructions executable by the computing device to cause the computing device to perform operation comprising: 

receiving a plurality of expert datasets representing computer-generated beliefs(Fig. 1, 102 discloses from original Tensor T  M Modes from Received data [expert datasets], paragraph [0009]-[0010], discloses the selective expansive recursive technique, a tensor is decomposed into a specified number of components, whether the specified number is typically smaller than
that optimum of maximum number of components, also called true rank of the tensor. One or more of these components may be selected for further recursive analysis [expert dataset], and paragraph [0044], discloses a components is selected and the significant value of the component are identified  in step 110, the significant value/eigen scores can be identified [dataset]  )  ; and 
generating respective expert tensors for each expert dataset (paragraph [0010], discloses a selected tensor component are identified.  A sub-tensor is then formed  [generating tensor] by identifying  form the tensor being decomposed the value that corresponds to the significant eigen scores of the selected tensor components [ expert dataset] , paragraph  [0012], discloses each tensor component includes N vector, the method also includes: (b)   forming a second-tensor.., iteration including  the steps (a) and (b) may be recursively repeated for the second tensor, and such iteration can be formed for one or more additional components …,   paragraph [0013], discloses decomposing the first tensor into R tensor components may include decomposing the fits tensor into N factor matrices, and generating a tensor component by selecting a particular column r from each the N factor matrices , paragraph [00018], discloses generating the first tensor from an original tensor having M modes, wherein M>N.  In this embodiment, generating the first tensor includes selecting a mode of the original tensor, and collapsing tensor elements of the original tensor and collapsing tensor elements of the original tensor .., the step of forming the second tensor may include increasing …,paragraph ‘[0044], discloses a sub-tensor X’ is then formed using the significant values.  In  paragraph [0045], discloses create  a new tensor  X ‘  having  N dimensions/modes and index  sets I…,’ and    paragraph [0060], discloses using the indices of these significant eigen-scores another sb-tensor 434 is formed[generated] ). 

Baskaran  teaches the above elements including simultaneously fusing each of the respective expert tensors into a final result tensor, wherein the final result tensor represents a fusing of the plurlity of expert dataset (paragraph [0045], discloses we create a new index set Jd   which contents only those  indices j for which the value of Udr(j) is significant, e.g.,  Udr(j) > 0. …, we define a function f(Udr(j)) that determines whether  or not j must be included in the new index set Jd.., the size of a dimension/mode d is S’d  where S’d  is equal to the number of indices j for which Udr(j) > 0, we create a new tensor X’  having N dimensions/modes and index sets I’1…… I’N  where Id  =  {1, 2, 3,…S’d} for the d-th mode  [simultaneously fusing of each respective expert])  and storing or outputting a final result of the simultaneous fusing (paragraph [0046], discloses sub-tensor X’  and the tenors  X  are different logical entity ..,  tensor X may be stored at one set location in the memory  using on instance of a data structure  and the tenser X’ may be stored at another set of location in the memory using another instance of the same data structure   or using a different data structure   using  on instance of a data structure ..[storing or outputting a final result]).    Baskaran failed to teach the corresponding stored  for creating tensor includes a first portion of the final result tensor has conflict, performing conflict management  for the first portion of the final result tensor; and the conflict management for user in application.   

However, Kindo teaches   wherein a first portion of the final result tensor has conflict ;   performing conflict management  for the first portion of the final result tensor; and the conflict management for user in application  (Fig. 3, S50, discloses acquire conflict tensor C [portion of the final result], paragraph [0104], disclose the timing matrix T can be acquired as in General Formula .., paragraph [0105], discloses uses the third path generation unit  to acquire conflict tensor C , paragraph [0106], discloses considering that a predetermined different .., in time is need between the time .., and paragraph  [0107] discloses the conflict tensor (conflict matrix) C is acquired using general Formula..).     Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for   using on instance of a data structure  for storing  the tenser X’   and tensor X  in a different  location of  location in the memory using a different data structure of Baskaran with by applying  a formula for  of acquiring  the conflict tensor of Kindo in order to support using the probability threshold process for the conflict tensor, and using the probability threshold process (see paragraph [0191]).  
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of calculating tensor  conflict of Kindo storing the  instance of a data structure  for     tenser X’   and tensor X  in a different location   to Baskaran  would have yielded predictable results and resulted in an improved system. 

  With respect to claim 18 , Baskaran in view Kindo teaches elements of claim  17,  furthermore, Baskaran teaches the computer program product  wherein the simultaneously fusing is performed without regard to a sequence of fusing the plurality of expert datasets(paragraph [0045], discloses we create a new index set Jd   which contents only those  indices j for which the value of Udr(j) is significant, e.g.,  Udr(j) > 0. …, we define a function f(Udr(j)) that determines whether  or not j must be included in the new index set Jd.., the size of a dimension/mode d is S’d  where S’d  is equal to the number of indices j for which Udr(j) > 0, we create a new tensor X’  having N dimensions/modes and index sets I’1…… I’N  where Id  =  {1, 2, 3,…S’d} for the d-th mode  [simultaneously fusing of each respective expert]).

 
With respect to claim 19 , Baskaran in view Kindo teaches elements of claim  17,  furthermore, Baskaran  the computer program product  further comprising pruning the plurality of expert datasets to eliminate a subset of the plurality of expert datasets having only full-frame belief data (paragraph [0043], discloses none of the components may be selected to perform a further iteration [eliminate subset of plurlity of expert dataset] ).
With respect to claim  20 , Baskaran in view Kindo teaches elements of claim  17,  furthermore, Baskaran  the computer program product  further comprising converting the final result tensor into an array, wherein the array is stored or output for use in the application (paragraph [0007], discloses a tensor component can be an array or vector) .
With respect to claim 21, Baskaran in view Kindo teaches elements of claim  1 ,  furthermore, Baskaran teaches the method wherein a second portion of the final result tensor is conflict-free(paragraph [0045], discloses we create a new index set Jd   which contents only those  indices j for which the value of Udr(j) is significant, e.g.,  Udr(j) > 0. …, we define a function f(Udr(j)) that determines whether  or not j must be included in the new index set Jd.., the size of a dimension/mode d is S’d  where S’d  is equal to the number of indices j for which Udr(j) > 0, we create a new tensor X’  having N dimensions/modes and index sets I’1…… I’N  where Id  =  {1, 2, 3,…S’d} for the d-th mode  [[within the final result tensor is  scope of conflict -free  ]]).
With respect to claim 22 , Baskaran in view Kindo teaches elements of claim  21,  furthermore, Baskaran teaches the method wherein the conflict management  is not performed on the second portion  the final result tensor (paragraph [0045], discloses we create a new index set Jd   which contents only those  indices j for which the value of Udr(j) is significant, e.g.,  Udr(j) > 0. …, we define a function f(Udr(j)) that determines whether  or not j must be included in the new index set Jd.., the size of a dimension/mode d is S’d  where S’d  is equal to the number of indices j for which Udr(j) > 0, we create a new tensor X’  having N dimensions/modes and index sets I’1…… I’N  where Id  =  {1, 2, 3,…S’d} for the d-th mode  [within the scope of conflict management is not performed on the second portion ]).

The following prior arts are in the record:

Baskaran et al. (US Pub., 2017/0168991 A1)  discloses a system for performing tensor  decomposition in a selective expansive and/or recursive manner, a tensor is decomposed into a specified number of components, and one or more tensor components are selected for further decomposition. For each selected component, the significant elements thereof are identified, and using the indices of the significant elements a sub-tensor is formed
Kindo (US Pub., 2018/0292834 A1) discloses a trajectory setting device that sets a trajectory of a host  vehicle includes a first path generation unit configured to generate a first path by assuming all obstacles around the host vehicle to be stationary obstacles, a second path generation unit configured to generate a second path (abstract) and acquire a conflict tensor C (paragraph [0107]).

  
Zhou et al (US Pub., 2016/0232175 A1) discloses original data that represents a real-world object or activity and organized along three or more dimensions is received. The original data is represented as a product of several multipliers including a sparse core, such that the sparse core has fewer non-zero values than a tensor representation of the original data, and one or more unitary matrix multipliers.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682